Title: To George Washington from Mordecai Gist, 6 September 1781
From: Gist, Mordecai
To: Washington, George


                  Dear General
                     
                     Baltimore 6th sept. 1781 6 oClock P.M.
                  
                  I do myself the Honor to enclose You a list of the Vessels that have sailed from this port for the Head of Elk, ammounting in the whole to  1,012 Tons, which I hope are arrived before this.  About 300 Tons of Shipping are now in the Harbour discharging their Cargoes, including a Galley of four 18 Pounders, belonging to the merchts of the Town, who have had her sometime under repair, she is not yet compleated and is without hands—but I have prevailed upon the Captains of the French Cutters to put an officer and 14 hands on board to take her to the Head of Elk to remove the Troops.
                  The Captain informs me that he would proceed in Company with her—but expects to receive your Excellencys orders at this place before he sails.
                  The Governor and Council have directed Vessels to be sent from the different Harbours of this state to the Head of Elk.  of which I have no return, but do not expect that the whole will be equal (or more) than sent from this place: as we have at this time but very few vessels belonging to the inhabitants of the state in port.
                  I beg your Excellency may rely that every exertion in my power shall be used to forward the embarkations.  I have the Honor to be With perfect Respect yr Excellencys most Obedt Servt
                  
                     M. Gist
                     
                  
               